Title: To Thomas Jefferson from William Short, 27 August 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Philadelphia Aug. 27. —08
                  
                  Your favor of the 19th. was recieved here too late to answer it in time for yesterday’s mail from Washington—The next mail being tuesday, I write now to secure this being at Washington in time for it. I was extremely gratified by your letter, as it relieved me from the anxiety of the direct voyage, & the little vessels. It gave me great pleasure also to learn that the final arrangements would be so soon made, as I feared from Mr M’s letter to you, the return of the St. Michael might be waited for, which being from its nature uncertain, it would be possible from day to day, to let the bad season arrive. Having now made all my preparatifs, except those which most be postponed until the moment of my departure, & which will always take some days say a week, I am extremely anxious to be off so as to have equinoctial en pleine mer. If there is any thing fixed as to the port & the vessel, when you receive this letter, although the final arrangements should not be completed, I will be much obliged to you to let me know it—The longer I can know it before my departure the more convenient it will be for me—I suppose also it will be desirable to announce it in the papers as early as possible for the convenience of the public. If it should be a merchant vessel, I hope it will be from this port, as well for the reasons mentioned before, which are personal to me, as also because one having been sent from each of the neighbour & rival Cities, it would be gratifying to this—And this City has really acted as the government could wish on the subject of the embargo—I speak of those who are considered as of opposition politics & who are numerous—They frequently & publicly speak their approbation of the measure, their determination to support it, & if on a jury to punish with rigor the violators of it. I have more than once heard it affirmed & not contradicted, that if the merchants of this City were assembled, confined to Federalists alone, nine out of ten would approve the embargo, & of the tenth disapproving, most of them would be men without capital. If it should be one of the Government vessels, then I hope it will be directed to stop at New-York, as was done in the case of the Hornet when Mr Skipwith went out. If it should be Capt Decatur, or any of those who are now cruising, it will be the most convenient port—& if the vessel should be at any port further south, it might stop there as the Hornet did, without much inconvenience.
                  With respect to R. R. as secretary, he would have been extremely agreeable to me, more so than any other I know—but I satisfied myself so fully that his present views would not admit of it, that I abstained from making him the proposition, as it would have obliged my confiding to him what you wish to be secret—And although I consider him perfectly worthy of confidence, yet it appeared best not to add to the number of those holding the secret. I have not been able to fix on any other that I thought would be proper for the place. If I knew any young man connected with some Senator of influence, I should prefer him—but I do not. If I cannot find one here I suppose I must trust to finding some one in France, where there are often young Americans on their travels.
                  It appears to me that there is a most important crisis coming on in Europe. It must, no doubt, come under the deliberation of the American government in various ways. If they can adopt any measure for arrounding themselves by obtaining the Floridas, I suppose it will be agreeable to them. There is one made which occurs to me, but I do not know whether it would be thought just, & therefore I do not like to propose it, particularly on paper. For although in these times nations do not give the same weight to the quality of just, & reject whatever is without it as the Athenian people are said to have done on one occasion, yet nobody wishes to be considered the author of a plan that is thought too unjust to be adopted.
                  I inferred from Mr. Madison’s letter to you that General Armstrong’s feelings were not smooth towards those with whom he resides—If so, the probability is that there is a reciprocity of dissatisfaction towards him—For I have generally remarked that there is a greater certainty of reciprocity in such cases, than in treaties where reciprocity is so much talked of. The French, as you know, are a strange kind of people—They have a quickness of tact as to discovering the disposition of a person towards them—They are despotic as to the [suaniter]
                      in mode in all cases—but they are arbitrary & tyrannical as to it, when they suspect there is an intention to neglect it & they will suspect it wherever they have discovered an unfavorable disposition whether that has arisen from good grounds or not.—The revolution you may be assured has heightened & quickened their arbitrary & tyrannical qualities on every subject & on none more than on this. If therefore Genl. A. has allowed them to discover that he was soured, he will certainly have lost his ‘vantage ground’—& they will less admit of the fortiter in re  from him than from any other. They are besides a people so fond of shewing their wit, that they are never as well pleased with one who does not know how to listen to them & cannot comprehend them. A Lady whom I have seen here, frequently mentions this anecdote—She was in Paris some time ago & heard one of the Ladies of the Empress’s household state to Mrs. A. that she was surprized the General did not learn the language, for several purposes which she detailed—Mrs A. assured her that the General understood every thing that the Emperor said to him—She replied by saying that may be—but it is not sufficient—for it is necessary, Madam, that the Emperor should understand him also. Nothing is so apt to irritate people as not understanding each other well. You may obscure this when men are arguing—Everyone must have felt it when he is speaking & particularly endeavoring to convince in a language he does not understand—I experienced it in Spain.—I have touched on this subject merely because I have thought it possible that Genl. A. if soured at Paris might not be averse to exchange that situation for the mission to St P. & this Government consider it a desirable thing, at this violent crisis to have near the Gallic Emperor, a person who would be new to him, without irritation, acquainted with the ways of those around him, & standing particularly well with two of his present advisers—& to whom they would pass more of the fortiter in re, in consequence of his being able to deal out to them agreeably to their own taste & habits the [suaniter] 
                     in mode—& of coming into contact with them, in the way which so much pleases them, so as to do away those little asperities that unavoidably occur in business of this kind—& when not done away, often shew what great evils may come from small beginnings.—   I ask nothing here; you will be pleased to observe—& I only submit these suggestions to your consideration—I must say however that it would give me unbounded satisfaction that this should please the American government—because I do conscientiously believe I could render more service at P than at St P.—and my most ardent wish, one which occupies me above all others, is to attach my name to some signal service rendered to my country, & to shew that I am not, & never have been estranged from it one moment, notwithstanding I was so long absent from, & a stranger to, it.
                  I beg you to accept the sincere assurance of the most invariable & affectionate sentiments from your friend & servant
                  
                     W: Short
                     
                  
                  
                     P.S. I know not when the Secrs. of Treasury & War will pass through here—I shall not seek to meet with them, or avoid them—But should I see them I shall not mention the subject of this mission unless they begin—This I think will be the safest mode.
                  
               